Powers, J.
During his argument, counsel for the plaintiff told the jury that the disclosure of the trustee showed the sum of $1,300 in the Burlington Savings Bank to the defendant’s credit.. This was excepted to and requires a reversal. The disclosure of the trustee, though filed in the case, was no part of the evidence, and reference to its contents was wholly unwarranted. Blaisdell v. Davis, 72 Vt. 295, 48 Atl. 14; Drown v. Oderkirk, 89 Vt. 484, 96 Atl. 11. A reference to a defendant’s financial condition is one naturally prejudicial to his case, and we have no doubt that it had this effect in the case before us.

Reversed and remanded.